DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as filed in the 05/19/2018 Preliminary Amendment and subject to a Restriction Requirement.

Requirement for of Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
	(1)	A product and a process specially adapted for the manufacture of said product; or
	(2)	A product and a process of use of said product; or
	(3)	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
	(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
	(5)	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Bidens pilosa extract
Compound of formula (I) 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  
Claims 1-20
Note, claims 10-12, 18, and 19 recite the method of claim 1 and limit the active compound isolated from the Bidens pilosa extract but do not require selection of the isolated active compound over the extract.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the a special technical feature.
PCT Rule 13.1:  The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").

PCT Rule 13.2: Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The technical feature that reads on each of claims 1-20 is a method for promoting gut microbiota and/or inhibiting pathogenic gut microbiota comprising administering a compound of formula (I). Despite this shared technical feature, the claims lack unity of invention because this shared technical feature is not a special technical feature under PCT Rule 13.2, as it makes no contribution over the prior art in view of US20150272975A1 (published 10/01/2015). 
US20150272975A1 describes a method comprising administering a compound of formula (I), as claimed, for preventing and/or treating coccidiosis and/or enhancing growth in an animal in need thereof. ([0107]-[0122]). Neither method limits the patient population. Preventing requires administration of a compound of formula (I) to an animal that does not have the condition, and the term “enhancing growth” does not limit the patient population. Furthermore, US20150272975A1 describes administering a compound of formula (I), cytopiloyne, in an amount exceeding that indicated by the claims as effective, i.e., exceeding 1 µg/kg body weight. Accordingly, US20150272975A1 describes a method comprising administering the same amount of the same compound of the claimed technical feature to the same patient population and anticipates the technical feature found in every claim. 
Thus, Applicant’s technical feature common to all claims does not make a contribution over the prior art and cannot be considered a special technical feature under PCT Rule 13.2. Claims 1-20, therefore, lack unity of invention. 

Conclusion
Claims 1-20 are pending and subject to a Restriction Requirement. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655